CONSULTING GROUP CAPITAL MARKETS FUNDS (“TRUST”) SUPPLEMENT DATED FEBRUARY 14, 2012 TO THE STATEMENT OF ADDITIONAL INFORMATION DATED JANUARY 1, 2012 The following information supplements, and to the extent inconsistent therewith, supersedes, certain information in the Statement of Additional Information (“SAI”).Defined terms not otherwise defined in this supplement have the same meaning as set forth in the SAI. LARGE CAPITALIZATION GROWTH INVESTMENTS Effective immediately, Michael T. Smith is no longer a Portfolio Manager of the Fund.As such, all references to Michael T. Smith are deleted from the SAI. LARGE CAPITALIZATION VALUE EQUITY INVESTMENTS Effective immediately, the following is added to the disclosure for Artisan Partners Limited Partnership, contained in the section entitled, “PORTFOLIO MANAGER DISCLOSURE” on page 49 of the SAI: Large Capitalization Value Equity Investments Artisan Partners Limited Partnership Portfolio Manager(s) Registered Investment Company Other Pooled Investment Vehicles Other Accounts (as of December 31, 2011) Accounts Assets Accounts Assets Accounts Assets Daniel L. Kane* 7 $12.01 billion 5 $108.96 million 33 $2.82 billion *Portfolio Manager manages accounts for which advisory fee is totally or partially based on performance, the number of accounts and assets for which advisory fee is totally or partially based on performance as of December31, 2011 can be found in the table below: Portfolio Manager(s) Registered Investment Company Other Pooled Investment Vehicles Other Accounts (as of December 31, 2011) Accounts Assets Accounts Assets Accounts Assets Daniel L. Kane 0 0 0 0 1 $59.20 million SMALL CAPITALIZATION GROWTH INVESTMENTS Effective immediately, the following replaces the disclosure for Carl Wiese for Wall Street Associates LLC, contained in the section entitled, “PORTFOLIO MANAGER DISCLOSURE” on page 51 of the SAI: Small Capitalization Growth Investments Wall Street Associates LLC Portfolio Manager(s) Registered Investment Company Other Pooled Investment Vehicles Other Accounts (as of December 31, 2011) Accounts Assets Accounts Assets Accounts Assets Luke Jacobson* 3 $244.3 mil 0 0 21 $938.2 mil *Portfolio Manager manages accounts for which advisory fee is totally or partially based on performance, the number of accounts and assets for which advisory fee is totally or partially based on performance as of December31, 2011 can be found in the table below: Portfolio Manager(s) Registered Investment Company Other Pooled Investment Vehicles Other Accounts (as of December 31, 2011) Accounts Assets Accounts Assets Accounts Assets Luke Jacobson 0 0 0 0 3 $115.37 mil
